Opinión disidente emitida por el
Juez Asociado Señor Rebo-llo López.
La presente Sesión Especial de la Conferencia Judicial de Puerto Rico, la cual tiene su génesis en la resolución que emitiera el Tribunal Supremo de Puerto Rico con fecha 14 de abril de 1988, definitivamente no se hubiera podido celebrar a no ser por la extraordinaria y desinteresada labor reali-zada por los distinguidos y prestigiosos miembros del Co-mité Asesor sobre - Independencia Judicial de la referida Conferencia, en especial por el Presidente de dicho comité asesor, el Ledo. Rubén Rodríguez Antongiorgi, abogado que durante más de cuatro (4) décadas le ha dado lustre a nues-tra profesión. A los miembros de ese comité, nuestro pro-fundo agradecimiento y reconocimiento.
Pecaríamos de injustos si no mencionáramos, en adición, a los integrantes del Secretariado de la Conferencia Judicial, hábilmente dirigidos los mismos por la Leda. Carmen H. Carlos de Dávila. En palabras de la inmensa mayoría de los miembros del Comité Asesor sobre Independencia Judicial, el trabajo que ellos han realizado no hubiera sido jamás posi-ble sin la labor que llevara a cabo el personal —tanto profe-sional como clerical— de ese Secretariado; personal que, con gran orgullo expresamos, nunca nos ha defraudado.
r — i
Comparecemos en el día de hoy ante esta Sesión Especial de la Conferencia Judicial de Puerto Rico en forma separada del resto de los integrantes del Tribunal Supremo no por ra-zón de que diferamos diametralmente de las conclusiones contenidas en la resolución que ha tenido a bien emitir el Tribunal en el día de hoy. De hecho, y como se habrán podido percatar todos ustedes, ello es casi imposible por cuanto el Tribunal prácticamente ha acogido todas y cada una de las *435recomendaciones que hiciera el Comité Asesor sobre Inde-pendencia Judicial en el informe que rindiera.
La razón de esta comparecencia en forma individual se debe a una diferencia de actitud; una diferencia de criterio sobre cuál es la posición que en el día de hoy debe asumir el Tribunal ante las otras dos (2) ramas de nuestro Gobierno respecto a la materia o tema en controversia.
La mayoría de los integrantes del Tribunal entiende que se deben limitar meramente a recomendar a las Ramas Eje-cutiva y Legislativa de nuestro Gobierno que tomen los pasos necesarios para que la Rama Judicial pueda lograr el objetivo deseado de independencia judicial. Nosotros, por el contrario, en vista del gran número de años a través de los cuales la Rama Judicial ha estado pacientemente esperando que se le reconozca el sitial de completa igualdad que le co-rresponde dentro de nuestro sistema democrático de go-bierno, y en vista de los acontecimientos de los últimos tiempos que han causado que este Tribunal haya celebrado esta histórica Sesión Especial de la Conferencia Judicial de Puerto Rico, somos del firme criterio que ha llegado el mo-mento de exigirle a las otras dos (2) ramas del Gobierno que procedan sin dilación alguna a realizar las gestiones necesa-rias para que esta Rama Judicial verdaderamente goce de independencia.
En otras palabras, a nuestro humilde entender, ya basta de estudios, de informes y de recomendaciones. Ha llegado la hora de actuar y de exigir.
Antes de proseguir adelante, queremos dejar claramente establecido que nuestra intención no es la de ofender o herir la sensibilidad de persona alguna, presente o ausente de esta Sesión Especial de la Conferencia Judicial de Puerto Rico. Comparecemos atendiendo únicamente los dictados de nues-tra conciencia; totalmente libres de cualquier influencia ajena a los mejores intereses de la Rama Judicial y de nues-tro País, y porque entendemos que si así no lo hiciéramos *436estaríamos incumpliendo con el juramento que prestáramos el día en que tomamos posesión del cargo que ocupamos.
I — I 1 — 1
Como es de todos conocido, el tema de la independencia judicial no es de reciente cuño y discusión. Los problemas que continuamente aquejan a la Rama Judicial por la caren-cia de autonomía presupuestaria, por la existencia del sis-tema de nombramientos a término en relación con los jueces del Tribunal de Primera Instancia y por la ausencia de inhe-rencia de parte del Poder Judicial en la selección original y renominación de sus jueces ha sido objeto de anterior consi-deración por parte de la Conferencia Judicial.
No éramos conscientes, sin embargo, de cuán largo era su historial. Recientemente tuvimos la oportunidad de leer unas manifestaciones, provenientes las mismas de uno de los más respetados miembros de la Judicatura puertorriqueña, el Hon. Guillermo A. Gil Rivera, según éstas fueran rese-ñadas en la edición del 30 de julio de 1964 del desaparecido periódico El Impartial por el ya fallecido periodista Pedro A. Reyes Vargas.
En aquella ocasión, el ex Juez Gil Rivera, a quien me unen cercanos y estrechos lazos de afinidad, expresó —al reintegrarse a sus labores como juez del Tribunal Superior de Puerto Rico después de haber renunciado al puesto que ocupara como Administrador de los Tribunales— que:
Considero mi deber hacer constar aquí la experiencia dolo-rosa que tuve durante cuatro años por las circunstancias en que se desenvuelve la Rama Judicial. Se habla mucho, se ha hablado y se sigue hablando de independencia judicial en Puerto Rico, y quiero decir aquí que en la esfera administra-tiva la Rama Judicial no disfruta de independencia alguna. El Impartial, 30 de julio de 1964.
Agregó, en conclusión, en dicha ocasión el referido ex ma-gistrado del Tribunal Superior, que se hablaría más propia-*437mente “si en lugar de hablarse de la independencia judicial, se hablara del coloniaje judicial”. El Impartial, ante.
De igual valor ilustrativo resultan ser las declaraciones que hiciera el licenciado Gil Rivera en una comparecencia ante la Comisión de lo Jurídico del Senado de Puerto Rico, según las mismas fueron reportadas en las ediciones del 8 de mayo de 1965 de los periódicos The San Juan Star y El Mundo por los periodistas Manny Suárez y Víctor M. Padilla, respectivamente. En dicha ocasión, el Juez Gil Rivera favoreció ante dicho Cuerpo Legislativo una propuesta en-mienda a la Constitución del Estado Libre Asociado a los fines de darle inherencia a la Rama Judicial en el nombra-miento de los jueces del Tribunal de Primera Instancia. Con-sideró el Juez Gil Rivera como una situación absurda que el Tribunal Supremo de Puerto Rico, que es la institución que en última instancia es la responsable de la labor que rinden y la conducta que observan dichos jueces, no tuviera voz al-guna en su selección y renominación.
Transcurrido un cuarto de siglo desde las manifesta-ciones a las que hemos hecho referencia, no hay duda de que la Rama Judicial ha obtenido algunos logros en las áreas de planta física y condiciones de trabajo. Respecto a la deseada y necesaria independencia judicial, sin embargo, conti-nuamos en el mismo “coloniaje judicial” en relación con las otras dos (2) ramas de nuestro Gobierno.
I — I I — I I — I
La ausencia de autonomía presupuestaria, esto es, el no contar con una fórmula automática mediante la cual se compute el presupuesto, obliga a la Rama Judicial a confeccionar uno anualmente y a justificar una y otra vez dicho presu-puesto ante representantes de los Poderes Ejecutivo y Le-gislativo, lo cual le toma precioso tiempo a todos los funcionarios de la Rama Judicial encargados de dicha tarea que podrían dedicarle al mejoramiento general de la Rama *438Judicial. Ello resulta ser sumamente discriminatorio e in-justo cuando consideramos que la Rama Legislativa no tiene que justificar su presupuesto en ninguna forma y meramente informa la suma de dinero englobada que entiende necesita para sus operaciones anuales. Esta gestión que viene obli-gada a realizar la Rama Judicial, en adición, propicia la opor-tunidad para que se intente manipular e influenciar a dicha rama, lo cual constituye un secreto a voces. Esa situación, aun cuando no ocurra, no es lo más aconsejable como princi-pio de sana administración pública.
Por otro lado, la carencia de nombramientos vitalicios, unido ello a las indeseables prácticas de nombrar “jueces de receso”, esto es, mientras la Asamblea Legislativa no está en sesión, y la práctica de mantener jueces en sus cargos —una vez sus nombramientos han vencido— por largos períodos de tiempo sin renominarlos para otro término, ha propiciado y fomentado el intento de influenciar el criterio judicial de dichos magistrados en relación con casos ante su considera-ción. Realmente puede considerarse extremadamente afor-tunado el juez del Tribunal de Primera Instancia que no haya sido víctima de crudos y/o sofisticados intentos de influenciar su criterio judicial. Meramente como materia de interés al tópico en discusión, debe recordarse que hace escasamente dos (2) años, gracias al fuerte clamor de nuestra ciudadanía y a una efectiva e incesante campaña periodística, se logró que los miembros de la Asamblea Legislativa que pertenecen a nuestra profesión aprobaran un acuerdo mediante el cual au-tolimitaran sus comparecencias ante los tribunales, en su ca-rácter de abogados, en casos criminales.
Afortunadamente para Puerto Rico, tanto la Rama Judicial como institución como la inmensa mayoría de los jueces de instancia —por no decir todos— siempre han actuado con la rectitud y la firmeza necesaria que se requiere y han sa-bido rechazar esas tentativas de influencia indebida.
*439Ahora bien, los seres humanos no son todos iguales; no todos son fuertes y firmes; no todos reaccionan de igual forma y manera ante una situación en particular. Nadie sabe ni puede asegurar cómo actuaría al enfrentarse ante una si-tuación de esa naturaleza en un momento de su vida en que se encuentre en edad madura, estando próximo a la jubila-ción y con un nombramiento vencido o por vencerse. Al no poderse garantizar y en vista de los atentados de que ha sido objeto esa independencia judicial en tiempos recientes, somos del criterio que en el día de hoy venimos en la obliga-ción de exigir el nombramiento de carácter vitalicio para todos nuestros jueces de instancia. Resulta necesario que ello se logre para el bienestar y tranquilidad, no de nuestros jueces, sino de la sociedad puertorriqueña en general. Ha llegado el momento, repetimos, de exigirlo.
Una advertencia, sin embargo. No hay duda que factores tales como nombramientos de carácter vitalicio, sueldos de-corosos y demás recomendaciones contenidas en el informe rendido por el Comité Asesor sobre Independencia Judicial ayudan a que exista la deseada independencia judicial. Ello es así por cuanto dichos factores conceden al juez que es independiente una mayor tranquilidad de espíritu. Los mismos, sin embargo, no constituyen una garantía absoluta de que existirá dicha independencia.
Hemos conocido, y creo que todos ustedes también, com-pañeros jueces, que no obstante contar con un nombra-miento vitalicio, no han podido actuar con independencia de criterio debido a que nunca pudieron cortar el cordón umbilical que les ataba a su pasado. Porque señores, no nos enga-ñemos: de la misma forma que el hábito no hace al monje, el uso de una toga no hace automáticamente juez a una persona, aun cuando el mismo cuente con un nombramiento vi-talicio.
Debe mantenerse presente que el factor verdaderamente determinante lo es la calidad o fibra de que está hecho el ser *440humano que en un momento determinado se encuentra ocu-pando el cargo de juez.
IV
Un análisis y estudio de la legislación, referente a la Rama Judicial, aprobada por la Asamblea Legislativa de Puerto Rico durante los pasados cuatro (4) años, arroja re-sultados verdaderamente curiosos y sorprendentes.(1)
Durante el año de 1985, tanto la Cámara de Represen-tantes como el Senado de Puerto Rico aprobaron las siguien-tes medidas relativas a la Rama Judicial:
1. Resolución Conjunta Núm. 40 de 27 de junio de 1985 (1985 Leyes de Puerto Rico 474), mediante la cual se le asignó la suma de $1,500,000 al Tribunal General de Justicia con el propósito de que éste pudiera cubrir la deficiencia de recursos que confrontaba durante el año fiscal 1984-1985.
2. Resolución Conjunta Núm. 53 de 2 de julio de 1985 (1985 Leyes de Puerto Rico 497), mediante la cual se asignó la suma de $2,500,000 al Tribunal General de Justicia para que éste pudiera continuar la obra de mejoras físicas al edifi-cio donde ubica el Tribunal Supremo de Puerto Rico.
3. La Ley Núm. 21 de 24 de julio de 1985 (4 L.P.R.A. see. 231(a)), aumentándole los salarios a los Jueces del Tribunal Supremo de Puerto Rico.
Resulta procedente que se señale, por último, en cuanto al año de 1985, que ambas Cámaras legislativas aprobaron una ley mediante la cual se le asignaba la suma de $100,000 a la Administración de los Tribunales para establecer una es-cuela judicial, pero la misma fue vetada por el Gobernador mediante “veto de bolsillo” de 13 de julio de 1985.
Durante el año de 1986, la Asamblea Legislativa aprobó las siguientes medidas relativas a la Rama Judicial:
*4411. Resolución Conjunta Núm. 27 de 15 de mayo de 1986 (1986 Leyes de Puerto Rico 521), asignándole la suma de $800,000 a la Administración de los Tribunales para iniciar la construcción de la tercera planta del edificio donde ubica el Tribunal Superior de Arecibo.
2. Resolución Conjunta Núm. 68 de 27 de junio de 1986 (1986 Leyes de Puerto Rico 571), autorizando al Tribunal General de Justicia a utilizar cualesquiera fondos disponibles de ciertas asignaciones de los años de 1983 y 1985 para aten-der las necesidades del Tribunal Supremo de Puerto Rico.
3. Ley Núm. 91 de 9 de julio de 1986 (4 L.P.R.A. sec. 231), aumentándole el salario a los Jueces del Tribunal Superior, a los Jueces del Tribunal de Distrito y a los Jueces de Paz.
4. Ley Núm. 92 de 9 de julio de 1986 (4 L.P.R.A. see. 214), aumentando el salario a los jueces municipales.
El 22 de diciembre de 1986, el Tribunal Supremo de Puerto Rico resolvió el caso de Silva v. Hernández Agosto, 118 D.P.R. 45 (1986). Mediante la mencionada decisión este Tribunal resolvió, en síntesis, que la Regla 7.1 del Regla-mento del Senado de Puerto Rico —la cual permitía la exclu-sión de los miembros de las minorías parlamentarias de los trabajos de la Comisión de lo Jurídico de dicho Alto Cuerpo Legislativo— era inconstitucional por cuanto violaba, entre otras, las disposiciones del Art. III, Sec. 7 de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, que garantiza la representación efectiva de dichas minorías en nuestra Asamblea Legislativa.
Durante el año de 1987 no se aprobó en el Senado de Puerto Rico ninguna medida relacionada con la Rama Judicial. Un examen de los diferentes proyectos de ley radicados tanto en la Cámara de Representantes como en el Senado demuestran que las medidas que fueron radicadas corrieron la suerte siguiente:
*4421. Proyecto Resolución Conjunta del Senado Núm. 1820 - para asignarle $1,000,000 al Tribunal General de Justicia para completar la realización de mejoras físicas al edificio del Tribunal Supremo. Radicado el 12 de marzo de 1987 (Se-nado) y recibido en forma impresa por Comisión de Hacienda y de lo Jurídico el 24 de marzo de 1987. No ha habido ulterior trámite.
2. Proyecto Resolución Conjunta del Senado Núm. 1821 - para asignarle $3,120,000 a la Administración de los Tribu-nales para construir un Centro Judicial en Arecibo. Radi-cado el 12 de marzo de 1987 (Senado) y recibido en forma impresa por Comisiones de Hacienda y de lo Jurídico el 24 de marzo de 1987. No ha habido ulterior trámite.
3. Proyecto de la Cámara Núm. 1075 / Proyecto del Senado Núm. 1121 (Cámara) - para incluir a los Jueces del Tribunal General de Justicia dentro del grupo de servidores públicos con derecho a pensión en caso de incapacidad o muerte sobrevenida en el ejercicio de sus funciones. Radi-cado el 12 de marzo de 1987 y aprobado por la Cámara de Representantes en votación final de 37 a 0 el 12 de mayo de 1987. El 13 de mayo se le dio lectura en el Senado y se refirió a Comisión. No ha habido ulterior trámite.
4. Proyecto de la Cámara Núm. 1076 / Proyecto del Se-nado Núm. 1124 - autorizando al Juez Presidente del Tribunal Supremo a manejar los fondos que le son asignados por la Asamblea Legislativa para el funcionamiento de la Rama Judicial sin sujeción a legislación y reglamentación del Depar-tamento de Hacienda. Radicado el 12 de marzo de 1987. Aprobado por la Cámara de Representantes el 13 de mayo de 1987 en votación de 33 a 0. El 15 de mayo de 1987 se le dio lectura en el Senado, refiriéndose el mismo a las Comisiones de lo Jurídico y de Hacienda. No ha habido ulterior trámite.
5. Proyecto F 131 (Fortaleza) - para asignarle la suma de $500,000 a la Administración de los Tribunales para la remo-delación del edificio donde está ubicado el Tribunal Superior *443de Arecibo. Radicado el 19 de marzo de 1987. Actualmente en Comisión del Senado. No ha habido ulterior trámite.
6. Proyecto Resolución Conjunta del Senado Núm. 1919 - para asignarle la cantidad de $2,000,000 a la Autoridad de. Edificios Públicos para ampliar las facilidades del Centro Judicial de Mayagüez. Radicado el 29 de marzo de 1987. Reci-bido en forma impresa por la Comisión de Hacienda el 81 de marzo de 1987. No ha habido ulterior trámite.
7. Proyectos del Senado Núms. 1123 y 111 / Proyecto de la Cámara Núm. 1073 - para enmendar el Sistema de Retiro para la Judicatura a los fines de ampliar el derecho de pen-siones para el cónyuge supérstite e hijos de los participantes en servicio que cumplan los requisitos establecidos. Radicado el 27 de marzo de 1987. Derrotado en el Senado el 11 de mayo de 1987.
Con posterioridad al Tribunal Supremo resolver en forma favorable al Estado, con fecha de 4 de noviembre de 1987, el caso de Rexach Benítez v. Gobernador, 119 D.P.R. 521 (1987), caso en que emitimos opiniones disidentes tanto el Juez Asociado Señor Negrón García como este servidor de ustedes, la Asamblea Legislativa de Puerto Rico, durante el año de 1988, aprobó dos (2) proyectos relativos a la Rama Judicial, a saber:
1. Proyecto F 161 (Fortaleza) - asignándole $400,000 a la Administración de los Tribunales para la remodelación del edificio donde ubica el Tribunal Supremo, el cual se convirtió en la Resolución Conjunta Núm. 181 de 22 de julio de 1988 (1988 Leyes de Puerto Rico 1216).
2. Proyecto Resolución Conjunta de la Cámara Núm. 2981 - asignando fondos ($800,000) para el Tribunal Supremo de Puerto Rico —originalmente asignados al Tribunal Superior de Arecibo— el cual se convirtió en la Resolución Conjunta Núm. 57 de 27 de mayo de 1988 (1988 Leyes de Puerto Rico 973). Originalmente derrotado por el Senado el *44423 de junio de 1987; aprobado, en reconsideración por el Se-nado, el 5 de mayo de 1988.
V
El caso del Hon. Guillermo Arbona Lago, “juez símbolo” de esta Sesión Especial sobre independencia judicial, es triplemente trágico.
En primer lugar, se trata del intento, a destiempo, de sustituir a un juez laborioso, eficiente, competente, honrado e íntegro que a través de doce (12) largos años ha honrado y le ha dado lustre, por medio de sus ejecutorias, a la Judica-tura puertorriqueña. Se trata, en resumen, de un atentado, en su forma más cruda, contra un miembro de la Judicatura puertorriqueña.
En la única ocasión en que un ser humano accede volunta-riamente a que se le ampute una parte de su cuerpo es cuando la misma está dañada y enferma y constituye una amenaza para su salud y bienestar general.
El Poder Judicial es un solo cuerpo. La acción de susti-tuir al compañero Arbona Lago constituye un intento de cer-cenar una parte saludable y llena de vida de ese cuerpo judicial. Sorprende, en su consecuencia, que la cabeza de ese cuerpo judicial —el Tribunal Supremo— no se exprese en el día de hoy en evitación de esa amputación. Causa, cuando menos, tristeza en nuestro espíritu que tras varios meses de intensa labor por parte de ese distinguido Comité Asesor so-bre Independencia Judicial este Tribunal, en la resolución mayoritaria que emite, ni tan siquiera mencione que el Honorable Arbona Lago es un juez competente y calificado que merece ser renominado por el Poder Ejecutivo para un nuevo término.
Señor Juez Arbona Lago. El viernes pasado, en ocasión de que el Hon. William Fred Santiago, Juez del Tribunal Superior de Puerto Rico, se dirigiera a esta conferencia sobre uno de los temas en discusión en la misma —el de los nom-*445bramientos vitalicios— éste hizo alusión a usted en palabras sumamente emotivas. Ello motivó que en forma espontánea las personas'presentes en dicho día le tributaran, puestos de pie, un merecido y emotivo aplauso como demostración del aprecio y admiración que sienten por usted.
En dicha ocasión, aun cuando lo aplaudimos calurosa-mente, no nos pusimos de pie. No lo consideramos entonces necesario. En el día de hoy, en reconocimiento de su exce-lente, fructífera y destacada labor como juez a través de doce (12) largos años y en solidaridad con su persona, su distin-guida familia y sus compañeros de la Judicatura puertorri-queña, para que no quede duda alguna del aprecio que sentimos por usted y por la labor que ha realizado como juez, puestos de pie, le tributamos un nuevo aplauso.
Resulta ser trágico, en segundo término, el caso del se-ñor Juez Arbona Lago porque la acción del Poder Ejecutivo constituye y conlleva un aterrador mensaje al resto de los integrantes de la Judicatura puertorriqueña. Significa y re-presenta que un juez del Tribunal de Primera Instancia puede ser sustituido por el ridículo fundamento de que a al-gún funcionario del Poder Ejecutivo —ya sea el propio Señor Gobernador o alguno de sus allegados— no le gustó o no le estuvo correcto una sola de las miles de decisiones que ese juez emitiera en doce (12) años de intensa y dedicada labor judicial.
No resulta ser necesario que se elabore y se extienda uno mucho para demostrar lo absurdo de dicha posición. Asu-miendo —únicamente a los fines de la argumentación— que la decisión que se emitiera por el Juez Arbona Lago fuera en efecto incorrecta, tal parece que un juez no tiene el derecho, como ser humano que es, a equivocarse aun cuando sólo sea en una ocasión. Afortunados y bienaventurados deben ser los que poseen el monopolio de la verdad y de lo que es correcto.
Aparte del mensaje escalofriante que tiene esta acción del Poder Ejecutivo sobre el resto de la actual Judicatura *446puertorriqueña, el mismo tendrá un efecto extraordinaria-mente nocivo a largo plazo sobre dicha Judicatura en el as-pecto de reclutamiento. Cabe preguntarse, ¿qué joven abogado competente estará en el futuro en disposición de abrazar la carrera judicial cuando su permanencia en la misma va a depender del capricho incomprensible de una persona?
En tercer lugar, lo verdaderamente trágico de todo este asunto lo es que, si el Tribunal Supremo hubiera actuado a tiempo cuando el señor Juez Arbona Lago alzó su voz en solicitud de ayuda, lo ocurrido quizás hubiera podido ser evi-tado.
Recordaremos que el señor Juez Arbona Lago remitió al Tribunal Supremo una resolución que él emitiera con fecha de 5 de mayo de 1986 en el caso de Pueblo International, Inc. v. Rivera Cruz, Civil Núm. 80-6454. En la misma, luego de hacer un recuento de unas gestiones que alegadamente el Hon. Secretario de Justicia de Puerto Rico, Ledo. Héctor Rivera Cruz, le había hecho extrajudicialmente para lograr su inhibición en el mencionado caso, el señor Juez Arbona Lago expresó, en lo pertinente, que:
En relación con el señalamiento y mensaje de que el que suscribe debe abstenerse “voluntariamente” de continuar atendiendo en este caso por razón de que un hermano del que suscribe pueda o no estar bajo investigación por el Departa-mento de Justicia, entendemos [que] constituye una imper-misible amenaza de naturaleza chantajista que bajo ningún concepto el juez suscribiente puede tan siquiera considerar y por tanto, fue rechazada con indignación y la más profunda convicción, en el mismo momento y por el mismo conducto en que recibimos tan impropia y tendenciosa invitación. (Énfasis suplido.) Citado en Pueblo Int’l, Inc. v. Srio. de Justicia, 117 D.P.R. 362, 363 (1986).
*447El Tribunal nunca atendió ni le dio curso a dicha queja.(2) Es por ello que con fecha de 9 de mayo de 1986, este Juez emitió un voto particular expresando, en lo pertinente, que:
Somos del criterio que el asunto planteado por la referida re-solución amerita la más pronta y enérgica actuación por parte de este Tribunal en el ámbito de su jurisdicción disciplinaria como consecuencia de su poder inherente de reglamentar la profesión de abogado. La investigación a ser realizada escla-recería la situación, poniéndole coto a una situación que no beneficia a nadie, fijando responsabilidades, si es que las mismas son procedentes, sobre aquellos funcionarios del De-partamento de Justicia de Puerto Rico y los miembros de la judicatura que tuvieron participación en los incidentes a que hace referencia la resolución emitida.
La resolución en controversia fue emitida por un juez del Tribunal Superior de Puerto Rico, la misma va dirigida al Se-ñor Secretario de Justicia de Puerto Rico, y contiene graves y serias imputaciones que dependiendo del resultado final pue-den constituir violaciones a los Cánones de Ética Profesional o a los Cánones de Ética Judicial. Permitir que el asunto plante-ado permanezca en el “limbo jurídico” por un tiempo indefi-nido le hace un grave daño al sistema de justicia en Puerto Rico.
El Señor Secretario de Justicia es el abogado del Pueblo de Puerto Rico. Su reputación como abogado y su buen nombre han sido puestos en entredicho por la resolución en controver-sia. Dicho funcionario tiene derecho, si es que no cometió los actos que se le imputan, a ser exonerado lo más rápidamente posible con el propósito de que sus funciones no se vean afec-tadas y los intereses del Pueblo de Puerto Rico, los cuales él representa, no se perjudiquen. Por otro lado, el señor Juez Arbona Lago es un funcionario de carrera que ocupa una im-portante posición dentro del Sistema Judicial puertorriqueño y tiene derecho a que sus señalamientos sean evaluados y con-siderados formalmente por este Tribunal. Por último, no de-bemos perder de vista ni descartar la posibilidad de que la *448investigación demuestre que todo este enojoso asunto haya sido el producto de un malentendido. (Énfasis en el original y escolios omitidos.) Pueblo Int’l, Inc. v. Srio. de Justicia, supra, págs. 364-365.
Quién sabe, si la omisión en que incurrió este Tribunal al no actuar con prontitud y en forma enérgica en este asunto, fue malinterpretado por el Poder Ejecutivo. Tal vez se pensó que un juez superior que hace un reclamo de esta naturaleza y nunca recibe respuesta al mismo de parte del Tribunal Supremo es uno que no merece ser renominado.
1 — 1 >
Disentimos, en resumen, por razón de que la resolución que hoy emite una mayoría de los integrantes de este Tribunal es, en palabras de nuestro Pueblo, “más de lo mismo”. Nunca adelantaremos nada ni lograremos la codiciada inde-pendencia judicial si meramente nos limitamos a hacer reco-mendaciones a las otras dos (2) ramas de gobierno. Desde hace, por lo menos, más de un cuarto de siglo dichas ramas de gobierno han hecho caso omiso a nuestras recomenda-ciones. Llegó la hora, repetimos, de exigir de los Poderes Ejecutivo y Legislativo cuando menos la aprobación inme-diata de legislación concediéndole autonomía presupuestaria a la Rama Judicial y el nombramiento de carácter vitalicio a los jueces del Tribunal de Primera Instancia y jueces munici-pales.
Disentimos, en adición, por cuanto la resolución emitida no califica en forma alguna la acción del Ejecutivo que preci-samente fue la razón de ser de la Sesión Especial convocada por el Tribunal: la sustitución a destiempo por parte del Honorable Señor Gobernador al Hon. Juez Guillermo Arbona Lago. La referida omisión puede ser la causa de futuros atentados contra la independencia de la Rama Judicial, ya sea en contra de los jueces en su carácter individual, ya contra dicha rama como institución.
*449Por último, disentimos por cuanto entendemos que, cuando menos, este Tribunal debió haber reconocido en forma expresa las cualidades profesionales y personales que adornan la persona del señor Juez Arbona Lago y debió ha-ber recomendado a los Poderes Legislativo y Ejecutivo la renominación y confirmación del compañero Arbona Lago.
Las anteriores omisiones por parte de la “cabeza titular” de la Rama Judicial seguramente sumirán a nuestros jueces de instancia en un profundo estado de desasosiego e incerti-dumbre, lo cual desafortunadamente puede causar la desmo-ralización de la Rama Judicial a nivel de instancia, con el consiguiente perjuicio para el Pueblo de Puerto Rico.
—O—
Voto explicativo del Juez Asociado Señor Negrón García.
La independencia individual del juez es el secreto de su dignidad y la clave de una independencia judicial unificada. Los días y experiencias difíciles suelen traer, a modo de con-suelo, una bondad fundamental. A causa del dolor que lo acompaña, a causa de las inquietudes que lo encierran, el espíritu esencialmente invencible del jurista hace de esas instancias reflexión y aprendizaje. Días que a veces se con-vierten en meses y años, cuando la conciencia —fiel y perma-nente compañera— nos invita a ahondar en los problemas, a indagar sus raíces y a encontrar soluciones. Y a cada frustra-ción y desengaño en el desempeño del quehacer judicial, la conciencia nos devuelve con creces el esfuerzo, detrás del cual germina siempre la esperanza de una sociedad más justa.
En la Sagrada Escritura, Eclesiastés nos recuerda que “[h]ay un tiempo para cada cosa, y un momento para hacerla bajo el cielo”. Eclesiastés 3:1. La Biblia Latinoamericana, 14ta ed., Madrid, Eds. Paulinas, 1972, pág. 877. Hay un tiempo de nacer, de vivir y de morir. También hay un tiempo *450para sembrar y uno para cosechar. Pero sobre todo, hay “[u]n tiempo para amar y [luchar] . .. ”. Eclesiastés 3:8. íd. Este momento es la hora de luchar —con respeto, pero firmes— por lograr alcanzar hasta el máximo en nuestro sis-tema democrático la anhelada independencia judicial de ca-rácter legal, funcional y orgánica, personal, administrativa y moral.
A ello ha respondido la resolución y los acuerdos del Tribunal. Al refrendar los mismos, conscientes y sensibles del momento histórico que vivimos, es oportuno dejar constancia de los fundamentos básicos que, a juicio nuestro, la sostie-nen. A fin de cuentas, si nos mantenemos con los esquemas del pasado habremos malgastado nuestra existencia. “Siem-pre será preferible exponerse a los transitorios extravíos propios de quien busca nuevas rutas, que la fácil marcha del que se resigna a seguir por la misma huella que otros deja-ron; porque, según una feliz expresión de JOSÉ INGENIEROS, vale más que acertar en un responso de crepúsculo, equivo-carse en una visión de aurora.”()1)
I — I

Antecedentes

El trasfondo inmediato de nuestra resolución se remonta al viernes 8 de abril de 1988 en ocasión de la sustitución, antes de vencerse el término, del Juez Superior Hon. Guillermo Arbona Lago por el Gobernador de Puerto Rico, Hon. Rafael Hernández Colón. El 12 de abril el Juez Presidente Señor Pons Núñez públicamente consignó su preocupación y —entre varias importantes expresiones— dijo:
En el caso particular del Juez Arbona, por su claro, limpio y distinguido historial, la falta de explicación para su sustitu-*451ción [ — Jcombinada con determinaciones judiciales suyas des-favorables a organismos gubernamentales[ — ] da lugar a la especulación prevaleciente de que su sustitución obedece a re-comendaciones y juicios [fundados] en criterios ajenos a las más sanas normas democráticas susceptibles a ser interpre-tados como atentatorios contra la independencia de criterio judicial. La separación de poderes exige el buen uso del poder para fortalecer y dar contenido a las instituciones. Los malos usos sólo tienen el efecto de debilitarlos y ponerlos en entredi-cho.
Ante la conjunción de circunstancias que rodean este caso en particular, a mi juicio es menester que se divulguen oficial-mente por el señor Gobernador las razones que han dado lu-gar a apartarse de la norma que debe prevalecer de que en casos como el del Juez Arbona[,J la renominación debe ser regla. Otro proceder nos retrotraería a épocas pasadas, en distintas administraciones de gobierno, de triste recordación para la Rama Judicial y la democracia puertorriqueña. Convoc. Sesión Especial Conf. Judicial, 120 D.P.R. 838, 841 (1988).
El 14 de abril el Tribunal convocó esta Sesión Especial de la Conferencia Judicial de Puerto Rico sobre el tema de la independencia judicial. Unimos entonces un voto particular del cual, in fine, reproducimos:
Resquebrajada y desvalorizada la norma tradicional de re-nominación aludida —e inmolada la persona del Juez Arbona Lago— incumbe a este Foro rescatar y devolver al resto de la magistratura puertorriqueña el sentido de seguridad y con-fianza de que subsiste la garantía e independencia judicial —libre de servilismo o condicionalismo— en su proyección tridimensional: legal, funcional y orgánica. En esa misión, con carácter urgente, ha sido menester replantearnos las fa-llas existentes en el proceso de renominación según plas-madas en el informe del Secretariado de la Conferencia Judicial, La Judicatura, San Juan, octubre de 1981, pág. 73, con miras a superarlas, en particular, aquélla de que lo “único que está claro es que el juez depende exclusivamente del favor del Primer Ejecutivo y está a merced de las fuerzas políticas que puedan ayudar a mover la discreción de éste”. (Énfasis *452suplido.) La cuestión también ha requerido una convocatoria especial de la Conferencia Judicial para cubrir otros extremos germanos.
La Resolución adoptada hoy recoge el sentir unánime insti-tucional y representa —irrespectivo del desenlace del proceso de sustitución a que ha sido sometido el Juez Arbona Lago— un paso más que abona a “la independencia del [p]oder [judicial como factor de equilibrio en la estructura gubernamental de nuestro sistema de vida democrática”. Canon XIII de Ética Judicial, 4 L.P.R.A. Ap. IV-A. (Énfasis suplido y en el original.) Convoc. Sesión Especial Conf. Judicial, supra, pág. 846.
Subsiguientemente, el 13 de julio, mediante segunda re-solución, fueron fijadas las fechas de la conferencia y el ám-bito de la encomienda del comité designado.
II

Método de selección de jueces

En su desenvolvimiento final dentro del sistema constitu-cional y normativo, es obvio que la principal razón de ser del Poder Judicial es la de adjudicar casos y controversias, esto es, hacer justicia. Por ello cada sentencia, dictamen o actua-ción judicial —como operación humana de inteligencia y vo-luntad— valdrá lo que el juez valga como hombre en su más profundo significado intelectual y moral. Esta simple propo-sición desemboca en una conclusión de trascendental signifi-cado: la suerte de la justicia dependerá del sistema de selección de estos hombres. Si la ley permite elegir hombres buenos, competentes y justos, la justicia será buena; por el contrario, si la ley autoriza a elegir hombres malos, ineptos o arbitrarios, la justicia será mala.
La existencia de buenos jueces incide en factores tales como el método de selección, el régimen de su permanencia en el cargo, la retribución, el sistema de retiro, las responsa-bilidades asignadas, los impedimentos, etc.
Al presente, es unánime el clamor por una mejor justicia y, por ende, de una mejor Judicatura. Si el país no está con-*453forme con su calidad, si los Poderes Ejecutivo y Legislativo desean mejorarla, es obvio que el método de selección del pasado, en su funcionamiento, no ha sido el mejor. La insatis-facción histórica es materia de conocimiento general. Tam-bién, la erosión experimentada “en los últimos años, atri-buible quizás a una exacerbación y predominio, en grado antes no visto, del elemento partidista”. Voto explicativo preliminar del Juez Asociado Señor Negrón García, 48 (Núm. 2) Rev. C. Abo. P.R. 139, 145 (1987). Allí consignamos:
Desde esta perspectiva, expuesto[s] a que se nos tache de heterodoxo[s] o al riesgo de una malsana intrepretación, no creemos posible aislar totalmente el elemento político-parti-dista en los nombramientos judiciales. No podemos olvidar que dicho esquema constitucional está afianzado en la hipó-tesis de la más balanceada distribución de poderes entre sus tres ramas —Ejecutiva, Legislativa y Judicial— como factor “saludable y necesario para mantener una verdadera demo-cracia, evitando así una excesiva concentración en una de ellas, con los peligros que ello conlleva”. Negrón Soto v. Gobernador, supra, 668. Precisamente, sobre el método constitu-cional prevaleciente, en este último caso afirmamos:
“Independientemente de su sabiduría, (4) pero formulado precisamente en la doctrina de frenos y contrapesos antes expuesta, la Asamblea Constituyente, previo extenso debate, optó por disponer que los ‘jueces [fueran] nombrados por el Gobernador con el consejo y consentimiento del Senado . . . ’, y que sus términos fueran fijados por ley. La Ley de la Judicatura proveyó el término de doce y ocho años para los jueces Superiores y de Distrito, respectivamente. 4 L.P.R.A. sees. 92 y 152”.
Y al escolio cuatro (4) expusimos:
“El peligro de concentrar demasiado poder en una rama de gobierno es evidente. La designación y nombramiento de los jueces exclusivamente por el Poder Judicial, sin la inter-vención de los otros Poderes, como se ha sugerido, podría crear una ‘hegemonía de magistrados’ o ‘magistrarcado’, con personas que se renovarían automáticamente sin estar sujetas al escrutinio de funcionarios electos en comicios pe-*454riódicos. Por otro lado, [e]s incuestionable que mientras mayor sea el término de duración de un juez en su cargo, menos intervenciones ajenas habrá que afecten la imparcia-lidad e independencia judicial que debe permear y caracte-rizar un sistema judicial. La estabilidad que tales términos imprimen y la ausencia de las presiones psicológicas que la renovación del término de juez conlleva, son fundamentos suficientes para favorecer tal enfoque.
“No obstante, preciso es ponderar que ciertos períodos muy extensos y los cargos [de] por vida —sin el diseño de mecanismos apropiados que permitan la revisión y eva-luación de los incumbentes, y su separación del servicio por causas no autorizadas al presente— puede[n] propiciar que se mantengan en sus cargos personas incompetentes o cuyo estado físico o mental le[s incapacite] para continuar el mismo. Cualquiera recomendación debe contemplar el esta-blecimiento de la carrera judicial, un balance razonable entre términos extensos, que en el proceso de renominación de un juez no intervengan consideraciones político-parti-dista[s], y la creación de mecanismos adicionales de sepa-ración del cargo por causas justificadas. Informe sometido al Consejo sobre la Reforma de la Justicia en Puerto Rico por la Comisión para el Estudio de los Tribunales, ante, págs. 108-109.”
Esta realidad no debe nublar nuestra óptica. El elemento político[-]partidista, per se no es perjudicial, si la persona se-leccionada es idónea, está capacitada y posee al nivel deseado las cualidades de buen juez antes expuestas. El pasado y pre-sente da lustre y prestigio a la judicatura personas que ingre-saron directamente a la Rama Judicial desde los ambientes de la Asamblea Legislativa y el Ejecutivo, y desempeñaron im-parcialmente y con ecuanimidad sus cargos. (Enfasis suplido.) Voto explicativo preliminar del Juez Asociado Señor Negrón García, supra, págs. 145-146.
En la medida en que una comisión asesora para nombra-mientos judiciales puede contribuir al mejoramiento y selec-ción de jueces, la resolución del Tribunal así lo reconoce al proponer legislación de índole interina y con carácter per-suasivo. No ha sido posible promover legislación que im-*455ponga compulsoriamente al Primer Ejecutivo el deber de honrar y seleccionar los candidatos que solamente produzca dicha comisión. Aunque ese es el ideal, en ausencia de una enmienda constitucional, toda medida que estatutariamente intente imponer al Primer Ejecutivo el criterio del comité asesor podría entenderse como una limitación a su amplio poder de nombramiento previsto por la Constitución.(2)
¿Es posible tal restricción? El vocablo asesor implica “tomar consejo una persona de otra, o ilustrarse con su parecer”. I Diccionario de la Lengua Española, (1980), pág. 138. Sa-bemos que el único asesoramiento visualizado en la Constitu-*456ción es el dimanante vía consejo y consentimiento del Senado. Esta mecánica constitucional de poderes divididos entre el Ejecutivo y el Senado explica por qué hasta el presente, todos los comités asesores bajo los Gobernadores, Sres. Roberto Sánchez Vilella (1965-1968), Luis A. Ferré (1969-1972), Rafael Hernández Colón (1973-1976)[,] Carlos Romero Barceló (1977-1984) y Rafael Hernández Colón (1985- ), han funcio-nado esencialmente sobre unas bases estrictamente volunta-rias. Bajo las actuales coordenadas constitucionales, ¿podría ser de otro modo? Ante estas interrogantes, es debatible por no decir dudoso, que una Asamblea Legislativa pueda por ley compeler a un futuro gobernador a compartir una prerroga-tiva que sólo viene obligado a hacerlo con el Senado. Como corolario, tampoco ninguna legislación podría condicionar a un Gobernador de su libertad de retener o sustituir los miem-bros de ese Comité Asesor. Esta última circunstancia inyecta-ría el elemento de falta de continuidad en su composición. Además, después de cada elección se produciría el mismo fe-nómeno político-partidista de cambio que acontece a nivel de miembros del Gabinete, otros puestos jerárquicos y de con-fianza en diversas agencias y comisiones. Lógica y razonable-mente cualquier Gobernador habrá de desear que sus asesores sean personas de su confianza o en comunión con los delineamientos ideológicos de su programa de administración.
En reconocimiento de esta realidad constitucional, en un equilibrio de los intereses envueltos y tomando como punto de partida las pautas históricas y el caudal de experiencias, el Informe de la Comisión para el Estudio de los Tribunales del Consejo sobre la Reforma de la Justicia recomendó como única opción posible que se “ele[va]ra a rango constitucional el Comité Asesor, y mediante legislación suplementaria” se reconociera la autoridad nominadora del Primer Ejecutivo y la facultad de confirmación o rechazo del Senado. Informe al Consejo sobre la Reforma, Vol. I (1974), pág. 122. (Énfasis suplido y escolio omitido.) Voto explicativo preliminar del Juez Asociado Señor Negrón Garda, supra, págs. 146-147.
Esta alternativa y sus fundamentos los recoge satisfacto-riamente nuestra resolución.
*457rH I — 1 Í-H

Término de nombramiento

El Tribunal ha adoptado, como único método que propicia al máximo la independencia judicial en su proyección multidimensional, el nombramiento inicial de todos los jueces por un prudencial periodo fijo, y después uno sin término, mientras desempeñen fielmente los deberes del cargo y ob-serven buena conducta. De ese modo proclamamos sin vaci-laciones la insatisfacción que voces autorizadas del pasado y del presente han expuesto. '
No es menester detallar las experiencias de los casos de prestigiosos miembros de la Judicatura que han sufrido las injusticias del actual sistema. Ayer fue el Juez Superior Ra-món Negrón Soto; hoy, el Juez Arbona Lago. Aún así, al-gunos aconsejan nuevos estudios. Se aduce que el sistema actual es adecuado, pues estadísticamente los jueces han sido renominados y, salvo instancias mínimas —en virtud de ese mecanismo y práctica— el término en esa etapa en reali-dad se convierte en indefinido. En principio, no negamos esa proposición.
Sin embargo, no se trata de si el actual sistema ha permi-tido elegir buenos o malos candidatos. En términos gene-rales, puede afirmarse que el actual sistema ha elegido buenos candidatos, aunque no en la proporción deseada. Pero lo cierto es que a tales designaciones se ha llegado des-pués de penosas experiencias,(3) trámites y debates de ante-*458sala —en oficinas legislativas y ejecutivas— en las cuales las virtudes de los jueces, sus aptitudes personales, sus creen-cias, identidades y afiliaciones político-partidistas han sido el objeto principal de toda suerte de apreciaciones. De ese modo, se ha sometido a los jueces a la “presión del ingre-diente político-partidista ... en grado cada vez mayor”.
Las consecuencias negativas son obvias. Se encuentra el juez enfrascado en una lucha por su renominación; deja de ser juez para transformarse en defensor de sus propias vir-tudes. Según el esquema vigente, el problema del régimen de independencia no sólo es de ingreso al servicio, sino que se agudiza en las fases de renominación o continuidad y ascenso en el servicio. El fenómeno político-partidista incide perni-ciosamente, no tanto en su nombramiento original, sino en el de su retención o promoción. La razón es sencilla: un juez, fiel a sus deberes, puede decidir un asunto contra los intere-ses del Secretario de Justicia que lo recomendó o del Gober-nador que lo nombró. Pero ese mismo juez, ¿tendrá siempre el valor y las fuerzas suficientes para fallarle en contra al Secretario de Justicia o al Gobernador, a quienes les corres-ponde intervenir en su renominación o decidir si es ascen-dido o no? Con máximo dramatismo, ¿qué efectos desmorali-zantes sobre otros jueces —atentatorios contra la indepen-dencia— tendría la decisión pública de un Primer Ejecutivo al no renominarlo? Los riesgos de ese sistema son evidentes: se desmoraliza la justicia y se aniquila la libertad.
El problema eterno de la independencia judicial es polí-tico. Sólo cuando el juez es independiente la justicia queda servida por sí misma. Ciertamente, si no es independiente, podrá eventualmente servir a la justicia, pero la servirá por *459algo que no le pertenecía a la justicia misma, a saber: temor, interés, amor propio, gratitud, honores, publicidad, etc. Huelga decir que ese estado de cosas configura el supremo desmoronamiento de las garantías constitucionales y queda en jaque toda protección ciudadana. La Constitución sólo vive por la aplicación viril e imparcial de los jueces; si desfa-llecemos, deja de existir.
1 — 1 <

Evaluación de los jueces

La premisa cardinal que anima la creación e implantación de un sistema de evaluación de los miembros de la Judica-tura es que la variable fundamental en toda estructura judicial es el juez. De la integración y su compromiso con los objetivos y fines del cargo dependerá la calidad del producto elaborado: la sentencia. La capacitación permanente de ese elemento humano mediante una educación continuada que lo mantenga al tanto de los cambios y unas evaluaciones pe-riódicas directas por un organismo bajo la tutela del Tribunal Supremo serán los motores de cuya eficiencia dependerá una mejor administración de la justicia. Estos mecanismos de control —con exclusión del jurisdiccional— tienen la fina-lidad esencial de mantener su vitalidad funcional. Sin este control —que no es sinónimo de vigilancia— no hay evalua-ción posible. Y, sin información, cualquier evaluación es utó-pica.
El establecimiento del sistema evaluativo no debe gene-rar temor entre los miembros de la Judicatura. En última instancia, quien no posea verdadera vocación judicial y espí-ritu de sacrificio no debe formar parte de sus filas, y si ya estuviere en ellas, debe tener el valor de marcharse.
El sistema de evaluación parte de un reconocimiento de las deficiencias de la función judicial. Algunas tienen causas propias y otras ajenas. “Por la naturaleza variable del ser *460humano en el curso de su efímera existencia, hemos de acep-tar que ningún método de selección de jueces es perfecto ni constituye garantía infalible contra la designación de per-sonas no aptas. ‘La fluidez y cambios no controlables y anticipates que experimenta la naturaleza humana en cuanto a personalidad, actitudes de trabajo, conducta, estudio y grado de responsabilidad, difícilmente permiten lograr una pro-porción absoluta y total en cuanto a certeza y corrección de los nombramientos. No obstante, el criterio rector es que el sistema debe ser uno afirmativo y positivo que tienda [a] atraer a la judicatura regularmente el mejor talento jurí-dico’. Informe al Consejo sobre la Reforma, ob. cit., pág. 111.” Voto explicativo preliminar del Juez Asociado Señor Negrón García, supra, pág. 144.
Esta realidad y el deber de información a la ciudadanía proyectan el reverso de la medalla de la independencia: la responsabilidad. La cara es la independencia; la cruz, la res-ponsabilidad. Pero sobre todo, la responsabilidad de concien-cia. En la Rama Judicial deberían estar los mejores aboga-dos con vocación. La evaluación forma parte del poder disci-plinario, que deberá ser un estímulo. Requerirá de este Foro mayor actividad que la que ocurrió en el pasado para lograr, en tan alto Ministerio, dedicación exclusiva, estricta puntua-lidad y atención esmerada con los profesionales y con el pú-blico en general. Todo el sistema judicial está al servicio de la comunidad y debe así entenderse. La política de ver y callar nunca rinde frutos. Las verdades hay que decirlas.
V

Funciones no judiciales de los jueces

La resolución de hoy reconoce las raíces históricas que han justificado la carga adicional que recae sobre la Judica-tura del país: las funciones en organismos electorales locales. Su permanencia es un tributo a la honestidad e integridad de *461sus miembros. Coincidimos que debe reexaminarse esta práctica, cuyo mayor reparo es que afecta y es en detrimento del tiempo a dedicarse a las labores judiciales.
Sin embargo, creemos que la naturaleza casi sagrada del procedimiento electoral exige que sus organismos sean pre-sididos por personas libres de toda sospecha, duda o presión, y que el sistema represente la mayor pureza procesal. En este sentido, las enmiendas en los términos de duración en los cargos de los jueces contribuyen y afianzan ese legítimo reclamo.
Anticipamos que toda objeción, fundada sobre la actual práctica de presidir las comisiones locales electorales, puede superarse si a esa tarea —que hoy no es judicial— mediante legislación expresa, se le imparten todas las características de una función de naturaleza judicial. Bajo este enfoque, las intervenciones de los jueces en esas comisiones dejarían de ser meramente ejecutivas y administrativas. Toda determi-nación tendría el imprimátur de una adjudicación judicial. Las variantes procesales que necesitaren ajustarse a ese diseño podrían implantarse mediante enmiendas legislativas a la Ley Electoral de Puerto Rico.
<1 I — I

Reflexiones finales

Para finiquitar, hemos de señalar que esta Conferencia Judicial es un tributo vivo a la persona del Juez Arbona Lago quien —citando a Carlyle— en abono de la independencia judicial, ha sido la “fuerza más profunda[;] es la más silen-ciosa”. “¡Cuánto conoce y cuánto calla un juez! ... ¡Si en alguna ocasión habla en tono severo, cuánto habrá debido callar antes en obsequio de momentos que juzgó inoportunos para traducir su indignación!” L.M. Boffi Boggero, Reflexiones sobre el Poder Judicial, 1978-B Rev. Jur. Arg. La Ley 849 (1978).
*462Hoy, nuevamente a “raíz de la solemnidad de la ocasión, de inmediato recordamos que a ‘través de su extendida histo-ria el Poder Judicial exhibe héroes y hasta mártires’, Boffi Boggero, [supra], pág. 851. Sentimos una frustración de es-píritu, de cómo, paradójicamente, ‘la lógica del sistema se quiebra, el valor implícito de la vida democrática se desmo-rona, las creencias se esfuman y se cumple aquello de que “cuando se fue la justicia nos quedaron las ceremonias” ’. A. Mooney, La elección del Poder Ejecutivo nacional (lega-lidad versus legitimidad) 1985-E Rev. Jur. Arg. La Ley 545 (1985)”. (Énfasis suplido.) Voto explicativo preliminar del Juez Asociado Señor Negrón García, supra. “Dios quiera que su ejemplo peraltado ilumine a quienes desean preser-var y acrecer una de las más altas dignidades de la criatura humana. . . .” Boffi Boggero, supra, pág. 851.
Sólo nos resta añadir que comprendemos el desaliento de quienes miden la longitud y los obstáculos que nos presenta el camino a correr. No pasamos por alto que los seres hu-manos hemos adquirido más progreso en el mundo de la tec-nología que en la elevación moral. Aún así nos anima la esperanza de que los Poderes Ejecutivo y Legislativo, previa determinación, acojan favorablemente estos reclamos del Tribunal. Después de todo, el “pesimismo no es un punto de llegada, sino un camino. Es preciso pasar por él, pero justa-mente para salir de él”. M. Iglesias Corral, El Enigma del Derecho, Libro-Homenaje a Ramón María Roca Sastre, Madrid, Ed. Gráficas Cóndor, 1976, Vol. I, pág. 71.
—O—
Voto particular emitido por el
Juez Presidente Señor Pons Núñez.
San Juan, Puerto Rico, a 25 de octubre de 1988
En vista de los votos emitidos por los compañeros Jueces de este Tribunal en torno a la resolución adoptada por el Tri*463bunal el 10 de octubre de 1988, he decidido emitir este voto en donde recojo las expresiones que hiciera el 6 de octubre de 1988 al declarar constituida y abierta esta Sesión Especial de la Conferencia Judicial.
Creo oportuno hacerlo, pues esas expresiones revelan el marco conceptual en que concebí y concibo la adopción de esa resolución que contiene el planteamiento más integral y comprensivo jamás articulado por la Rama Judicial en torno al tema de la independencia judicial.
Manifesté entonces y ratifico ahora, en lo pertinente, lo siguiente:
Hay momentos en la vida de los hombres y de los pueblos en que se hace imperativo puntualizar el deber ser. Este es uno de esos momentos para el sistema judicial. Imperativos cir-cunstanciales nos obligan a reflexionar sobre los valores que constituyen la savia de que se nutre el sistema. Al hacerlo tenemos que estar dispuestos a cambiarlos o a reafirmar los que se tienen aunque el cambio resulte en nuevos retos o la reafirmación acarree señalar una y otra vez lo que debe resul-tar obvio. Como hombres y mujeres libres esa es la responsa-bilidad que nos corresponde y que asumimos sin vacilación. En el descargo de esa responsabilidad hay mucho de misión. No permitamos que se convierta en mero ejercicio rutinario o prosaico.
No estamos hoy aquí en una gestión de defensa gremial. Esa defensa tiene también su propio valor y sitio, pero no es nuestra misión en esta Conferencia. Estamos en una gestión patriótica de fortalecimiento de nuestras instituciones y de nuestra democracia. Gestiones en torno a otros justos re-clamos debemos hacerlas en otra ocasión, pues ahora sólo ser-virían para que espíritus prevenidos traten de debilitar la nobleza del propósito que nos anima.
Como he señalado antes, la ausencia de independencia judicial, afecta tanto a la administración de la justicia en casos particulares como a la función de la Rama Judicial dentro de un sistema de gobierno fundamentado en la doctrina de la se-paración de poderes. La preservación de esa independencia constituye un valor objetivo primordial, personal y colectivo *464de los jueces, pues es un mandato ético gubernamental que nos impone el Canon XIII de los de Ética Judicial al seña-larnos que: “Los Jueces deben proteger y promover la inde-pendencia del poder judicial como factor de equilibrio en la estructura gubernamental de nuestro sistema de vida demo-crática.” [4 L.P.R.A. Ap. IV-A.] Porque acatamos ese mandato ético gubernamental y por imperativo de nuestras conciencias de hombres y mujeres libres es que hemos defendido en el pasado y continuaremos promoviendo, decididamente, la inde-pendencia del Poder Judicial.
Pero ese mandato nos impone grandes responsabilidades. Entre ellas es reconocer: Primero, que en nuestro sistema las tres ramas de gobierno están concebidas para servir al pueblo y que en la medida que no lo hacen pierden legitimidad. Se-gundo, que estos tres poderes no están concebidos para ere-girse uno sobre los otros ni para desdeñar una la función y los componentes de los otros. Tercero, que la única manera que nuestro pueblo puede asegurarse de que cada una de las ramas de gobierno cumple su función y misión de servir es mediante una enérgica y prudente fiscalización por parte de las otras; y dig.o fiscalización y no intervención, pues, la pri-mera es legítima y la segunda no lo es. Cuarto, que las dis-tintas ramas de gobierno tienen la obligación y responsabi-lidad de cooperar entre sí en todo aquello que les sea propio. Quinto, que los jueces tenemos que velar por que esa indepen-dencia judicial no sirva para escudar nuestras deficiencias ni para esconder actuaciones impropias tales como el comienzo tardío de las sesiones en los tribunales, las suspensiones inne-cesarias, el maltrato de testigos y la insensibilidad a sus pro-blemas y así sucesivamente. Sexto, que a los jueces nos toca proteger y defender nuestros principios con mesura, sereni-dad, decoro, dignidad, sin personalismos, sin estridencias ni destemplanzas y haciendo caso omiso a los ataques persona-listas.
Hay, sin embargo, un factor que creo debemos tener siem-pre presente en nuestras deliberaciones y que distingue signi-ficativamente nuestra Rama de gobierno, especialmente cuando reclamamos independencia. El Poder Judicial no está sujeto a ser evaluado por la comunidad directa y periódica-mente como lo están los poderes ejecutivo y el legislativo a *465través de las elecciones. La fiscalización que hace la comuni-dad de la Rama Judicial es indirecta porque la hace por con-ducto del Ejecutivo y Legislativo.
Esta situación crea en la comunidad un mayor sentido de frustración, de impotencia, ante los errores que entiende o comete el Poder Judicial, especialmente si se percibe que su servicio a la comunidad no es lo adecuado que debe ser. Ello obliga a la Rama Judicial a una mayor auto-fiscalización, sen-sibilidad y aceptación de la crítica justa. A las otras ramas de gobierno las obliga a una fiscalización más discerniente. Y digo más discerniente porque el que la fiscalización de la Rama Judicial no sea por conducto de las elecciones tiene una importantísima razón de ser que todos aquí conocemos y es de la esencia de la independencia que reclamamos. Si la fiscaliza-ción no es discerniente pierde legitimidad y se convierte en intervención que enerva lá independencia judicial. Es para te-ner la fuerza moral necesaria para rechazar la intervención, que tenemos que cuidarnos de no utilizar la independencia judicial como escudo para evitar la fiscalización.
Los exhorto a que reflexionemos seria y profundamente so-bre estos asuntos tan vitales para la Rama Judicial y para la democracia puertorriqueña que hemos de tratar en estos días.
A mi juicio debe quedar diáfanamente claro que la discusión de estos temas y la defensa de los principios que le dan cuerpo al Poder Judicial no significa enfrentamiento y tampoco debe significar confrontación, atendiendo a la carga semántica dis-tinta que tienen ambos vocablos. Por el contrario, lo que debe imperar en nuestras deliberaciones es el sentido de diálogo y de comunicación franca y sosegada, rechazando a todo aquél que con propósitos ilegítimos intente convertir en fuego el ca-lor de una discusión de altura, a todo aquel que en lugar de blandir las armas del intelecto y de la razón eche mano de la palabra que destruye, de la intención aviesa o de la sinrazón.
Pero es también importante que la serenidad, la mesura y la suavidad que nos proveen una conciencia tranquila no se con-funda con debilidad o falta de voluntad. Fieles a nuestro de-ber, continuaremos, como hasta ahora, impertérritos, defen-diendo y adelantando, aquí y donde sea menester, los princi-pios que son nuestra razón de ser con las luces del entendi-miento que la naturaleza nos ha provisto.
*466Procedamos, pues, en paz con nuestras conciencias, con el recto cumplimiento con nuestro deber y como dijera aquél gran libertador, quien antes fue abogado, “sin maldad en nuestro corazón, compasivos con todos y con la firmeza que provee lo justo . . . cuidando de los que han soportado la lid ..de suerte que las generaciones que nos han de suceder puedan reconocer que cumplimos con nuestro deber. Mensaje del Juez Presidente del Tribunal Supremo de Puerto Rico, Hon. Víctor M. Pons Núñez, Sesión Especial de la Conferen-cia Judicial de Puerto Rico, 6 de octubre de 1988.
Como he señalado al comienzo de este voto, las anteriores expresiones, fueron hechas con anticipación a todas las otras expresiones que han hecho mis compañeros Jueces en sus votos particulares. Las ratifico hoy porque tienen la misma vigencia de entonces y, desde mi perspectiva, proveen un marco de referencia adecuado para entender el ánimo con que me dediqué a la tarea de promover el fortalecimiento de la independencia judicial y los fines que he perseguido con la adopción de la Resolución de 10 de octubre de 1988.
No hemos de tornar nuestras esperanzas en asperezas, y con el mismo ánimo y propósitos perseveraremos.
—O—
Voto particular del
Juez Asociado Señor Ortiz.
A los fines de impartirle formalidad a las expresiones orales que vertiera en la última sesión de la Conferencia Judicial, procedo a reproducir la esencia de las mismas.
En la ponencia del Juez Asociado Señor Rebollo López se señala:
El Poder Judicial es un solo cuerpo. La acción de sustituir al compañero Arbona Lago constituye un intento de cercenar una parte saludable y llena de vida de ese cuerpo judicial. Sor-prende, en su consecuencia, que la cabeza de ese cuerpo judicial —el Tribunal Supremo— no se exprese en el día de hoy en evitación de esa amputación. Causa, cuando menos, tristeza en nuestro espíritu que tras varios meses de intensa labor por *467parte de ese distinguido Comité Asesor sobre Independencia Judicial este Tribunal, en la resolución mayoritaria que emite, ni tan siquiera mencione que el Honorable Arbona Lago es un juez competente y calificado que merece ser renominado por el Poder Ejecutivo para un nuevo término. Opinión disidente del Juez Asociado Señor Rebollo López, pág. 444.
La razón principal por la que estuve conforme con la re-solución adoptada es que la única oración que se subrayó y se le dio énfasis lee: “Hoy el Tribunal reitera y reafirma su pronunciamiento de lk de abril de 1988.” (Énfasis en el original.) Resolución, pág. 420.
Esa reafirmación constituye un juicio claro de la posición y el sentir del Tribunal sobre las calificaciones del Honorable Juez Arbona Lago.
—O—
Voto particular del
Juez Asociado Señor Alonso Alonso.
La desacertada e incorrectamente titulada opinión disi-dente del Juez Asociado Señor Rebollo López me motiva a exponer una síntesis del trasfondo conceptual y valorativo que animó mi consciencia al suscribir la resolución de este Tribunal de 10 de octubre de 1988, que trata sobre la inde-pendencia judicial, cuyo trasfondo trascieñde el ámbito de los tribunales y del sector público. Reitero así mis expre-siones conceptuales y valorativas expuestas en mi opinión disidente en Merheb v. Benero Natal, 119 D.P.R. 508 (1987).
Lo hago convencido de que la resolución es un acto histó-rico que reafirma el compromiso inquebrantable de este Tribunal con la verdad, la libertad, la justicia, el respeto y la defensa que merece la dignidad del ser humano y sus institu-ciones sociales.
La resolución constituye además un acto institucional po-sitivo, creativo y representativo de los valores más preciados de la sociedad contemporánea con proyección futura, no sólo *468para beneficio de la Rama Judicial y de la democracia, sino para el enaltecimiento de atributos del hombre tales como: la libertad, la dignidad, la humildad, la honradez, la sensibili-dad, la respetuosidad, la laboriosidad y la generosidad.
El devenir histórico de la civilización occidental que hemos heredado desde las épocas grecoromana, medieval y, particularmente, durante los acontecimientos ocurridos en los siglos 17 y 18, con sus aciertos y errores, ha mantenido un continuo valorativo que se ha transmitido de generación en generación, el cual se ha plasmado en derechos inalienables del hombre; derechos que recoge nuestra Constitución.
Estos valores y derechos han sido defendidos y propug-nados durante siglos por hombres comprometidos con la búsqueda de la verdad, la defensa de la libertad, así como con la dignidad del ser humano y de las instituciones que le sir-ven y ayudan a convivir con otros en paz y armonía. La expe-riencia nos enseña que a estos hombres les caracteriza la seguridad en sí mismos, la valentía, la autoestima, su enfo-que positivo, su enorme fe y esperanza, y sobre todo el gran sentido de sacrificio personal y de humildad. Su defensa no sólo ha sido enarbolada desde el servicio público, sino desde todas las esferas del quehacer humano.
La sociedad contemporánea y del futuro requiere que mantengamos esta perspectiva histórica y abarcadora para que los seres humanos que son sus protagonistas principales mantengan su brújula apuntando al destino y a los valores correctos, aun cuando el mar en que navegan sea tormentoso y pretenda sacarlos de curso.
Los que al asumir cargos públicos juran defender la Constitución del Estado Libre Asociado de Puerto Rico y la de Estados Unidos de América hacen un compromiso con la defensa, entre otros, de valores y derechos como la dignidad del ser humano y el respeto a las instituciones que le dan vida al sistema democrático de gobierno.
*469Flaco servicio se le hace a la democracia, a sus institu-ciones y a la dignidad del ser humano con críticas que menos-caban los valores e instituciones fundamentales. Para que una civilización sea de excelencia, las actuaciones y la crítica de los hombres debe ser constructiva y edificante, cimentada en un fundamento de buena fe y de respeto a su prójimo. Lo contrario menosprecia los valores que durante siglos los seres humanos han enaltecido y defendido hasta con sus pro-pias vidas.
Tanto la resolución aprobada por este Tribunal, el In-forme del Comité Asesor sobre Independencia Judicial nom-brado por el mismo el 13 de junio de 1988 para estudiar la independencia judicial, así como la resolución de este Tribunal de 14 de abril de 1988 que acoge las expresiones públicas del Juez Presidente, constituyen un esfuerzo solidario de na-turaleza edificante dentro del marco conceptual y valorativo aquí expresado. Este esfuerzo tiene un sólido sustrato de buena fe. Así debe ser examinado por todos los integrantes de nuestro complejo sistema social.
—O—
Voto particular emitido por el
Juez Asociado Señor Hernán-dez Denton.
San Juan, Puerto Rico, a 26 de octubre de 1988
Preocupados por que el voto disidente del compañero Juez Asociado Señor Rebollo López pueda tener el efecto indeseable de desvalorizar la resolución de 10 de octubre de 1988 adoptada por este Tribunal al concluir la Sesión Extra-ordinaria de la Conferencia Judicial, hemos decidido unir este voto de conformidad a dicho acuerdo. Lo hacemos al amparo de la Regla 4(b) de nuestro Reglamento, 4 L.P.R.A. Ap. I-A, pues su disenso fue circulado apenas dos (2) horas antes del inicio de la clausura de la Conferencia y hasta ese *470momento ninguno de los restantes miembros del Tribunal estábamos informados exactamente de cuál era su posición u objeciones a los acuerdos del Pleno celebrado el sábado 8 de octubre de 1988.
Aclaramos, sin embargo, que suscribimos tanto la ponen-cia del Juez Asociado Señor Negrón García como las expre-siones del Juez Asociado Señor Ortiz al concluir la sesión. De esta manera reiteramos nuestro endoso a la decisión del Tribunal y aprovechamos para poner en su justa y verdadera perspectiva los excelentes trabajos preparativos y las delibe-raciones de la Conferencia.
1 — 1
Por primera vez en la historia constitucional de nuestro país convocamos una Sesión Especial de la Conferencia Judi- ' cial para examinar el concepto de la independencia judicial en su más amplia dimensión. Así respondimos a los reclamos de la Judicatura puertorriqueña a raíz de la sustitución del Juez Superior Hon. Guillermo Arbona Lago y nos solidari-zamos con las declaraciones públicas del Juez Presidente Se-ñor Pons Núñez que expresan sus inquietudes respecto al ejercicio del poder constitucional del Gobernador en ése y otros nombramientos.
Posteriormente, el 13 de julio de 1988, designamos un Co-mité Asesor sobre Independencia Judicial (Comité Asesor) compuesto por diecinueve (19) distinguidos togados —entre ellos, siete (7) jueces— (1) y fijamos el alcance de la enco-mienda:
*471De acuerdo con la resolución de este Tribunal de 14 de abril de 1988, el tema de Independencia Judicial ha de tratarse en su más amplia dimensión por lo que no ha de limitarse a las alternativas viables dentro del Sistema Constitucional vigente sino que han de explorarse también alternativas que requie-ran cambios constitucionales. Dentro de ese amplio marco de referencia se han de tratar principalmente las siguientes cuestiones:
a. El concepto de la independencia judicial a la luz de la Constitución del Estado Libre Asociado y de la legislación vi-gente, incluyendo el estudio sobre las obligaciones éticas que van unidas a la independencia judicial y perfeccionamiento del principio de neutralidad política de la judicatura.
b. Criterios y métodos para la selección y nombramientos de jueces del Tribunal de Primera Instancia y el término de duración de los nombramientos.
c. Sistema de evaluación judicial y proceso de renominación de jueces.
d. Autonomía presupuestaria de la Rama Judicial y su im-pacto sobre las condiciones de trabajo de los jueces. Este tema también abarcaría la autonomía administrativa de los recursos fiscales. Resolución de 18 de julio de 1988.
*472El 20 de septiembre de 1988, el Comité Asesor sometió a la consideración de este Tribunal y de la Conferencia Judicial un informe titulado La independencia judicial en Puerto Rico. El extenso documento contiene setenta (70) re-comendaciones específicas proyectadas a corto, mediano y largo plazo. Su presidente, el Ledo. Rubén Rodríguez Anton-giorgi, describió certeramente así el alcance de esas reco-mendaciones en la sesión inaugural de la Conferencia Judicial:
A [c]orto [p]lazo: Eso es, medidas que pueden tomarse de inmediato, y que no requieren legislación. En este sentido se recomiendan dos comités apolíticos, uno a ser nombrado por el Gobernador para evaluar candidatos a nombramientos judi-ciales, y otro comité nombrado por este Hon. Tribunal Supremo para recomendar candidatos a la renominación y ascensos. Para que esas evaluaciones puedan ser confiables, recomendamos, como medida indispensable, procedimientos científicos de evaluación fundamentados en datos o informa-ción obtenida de acuerdo a la más moderna tecnología.
A mediano plazo: Recomendamos medidas que requieren acción legislativa, de las que las más importantes son revisión de los términos de los jueces. En este punto la mayoría del Comité recomienda nombramientos por vida. Algunos miem-bros recomiendan medidas intermedias. Recomendamos, de igual manera, la aprobación de proyectos sobre Autonomía Fiscal y Tesoro Propio, así como sobre la sede de los Tribu-nales.
A largo plazo: Que esperamos no sea tan largo, recomen-damos reformas constitucionales:
El objetivo de una Judicatura de excelencia y de una autén-tica independencia judicial sólo se logrará mediante una re-forma del Artículo V de nuestra Constitución disponiendo como fundamentos básicos:
a) el concepto de inamovilidad de los Jueces, acompañado de procedimientos adecuados de evaluación;
b) creación de un Consejo Judicial parecido al que reco-mendó la Escuela de Administración Pública de la Universi-dad a la Asamblea Constituyente;
*473c) procesos de selección y renominación de Jueces sobre el concepto de mérito;
d) creación e implementación de la carrera judicial;
e) autonomía Fiscal para la Judicatura comparable a la que goza la Universidad de Puerto Rico.
El informe fue objeto de análisis detallado por innumera-bles miembros de la Conferencia Judicial. Todos los intere-sados tuvieron la oportunidad de exponer su posición sobre cada una de las recomendaciones. Imperó una comunicación franca y de altura sobre las relaciones entre los tres (3) po-deres constitucionales del Estado Libre Asociado, animados por el deseo de fortalecer la Rama Judicial y afirmar su inde-pendencia sin confrontaciones innecesarias con las otras ramas del Gobierno, dentro del esquema político de separa-ción de poderes, fundado en el sistema de pesos y contra-pesos.
Concluida las deliberaciones de la Conferencia Judicial, según antes pautado, el Pleno de este Tribunal se reunió con el propósito de evaluar las recomendaciones del Comité Ase-sor, considerar los planteamientos vertidos y adoptar institu-cionalmente la resolución correspondiente. Celebramos una extensa reunión el sábado 8 de octubre de 1988. Tuvimos una discusión serena y franca sobre todas las recomendaciones del Comité Asesor. Luego de las deliberaciones de rigor, vo-tamos sobre cada una de las recomendaciones. Posterior-mente, fue redactada una resolución que recogía esos acuerdos.
El lunes 10 de octubre nos reunimos temprano en la ma-ñana para examinar su texto final y se incorporaron algunos cambios de estilo. Esa tarde cumplimos con el compromiso contraído con la Conferencia Judicial de informar a los parti-cipantes el alcance de la resolución adoptada.

*474
Sistema de evaluación judicial

En primer lugar, partimos de la premisa de que para for-talecer el principio de la independencia judicial era indispensable que se creara un sistema de mejoramiento y evaluación judicial dirigido por un comité autónomo nombrado por el Tribunal Supremo. En su informe, el Comité Asesor puso en su justa dimensión este aspecto del problema al concluir que “cualquier reclamo de mayor independencia judicial está inextricablemente atado al ejercicio riguroso de una fiscali-zación interna y externa, que abarque el mejoramiento del desempeño judicial, el aspecto disciplinario y el compromiso de rendir informes periódicos a la comunidad sobre la labor de la Judicatura”. Informe de la Conferencia Judicial, San Juan, Secretariado de la Conferencia Judicial, octubre de 1988, pág. 81.
Dos (2) son los objetivos principales del comité que hemos endosado: el mejoramiento profesional de la Judica-tura mediante el establecimiento de un sistema científico de evaluación y la obtención de información integral y confiable sobre la labor desplegada por los jueces que permita a la Rama Judicial emitir un juicio valorativo sobre las cualifica-dones de sus miembros al momento de la renominación.

Términos de nombramiento

La segunda área examinada por la Conferencia Judicial fue el término de nombramiento de los jueces. Repetimos, el Tribunal por primera vez en su historia tomó una posición sobre este tema tan debatido desde la Convención Constitu-yente. Acordamos que la fijación por ley de términos de du-ración limitada en los cargos judiciales “no propicia el ideal de excelencia en el reclutamiento y retención de jueces y tiende a debilitar la independencia judicial”. Bajo esa pre-misa concluimos que para realmente fortalecer la indepen-dencia judicial era y es menester el nombramiento inicial de *475los jueces por un período inicial fijo y después uno sin tér-mino hasta su retiro y mientras observe buena conducta. “De ese modo proclamamos sin vacilaciones la insatisfacción que voces autorizadas del pasado y del presente han ex-puesto.” Voto explicativo del Juez Asociado Señor Negrón García, pág. 457.
Las angustiosas experiencias recientes de la Rama Judicial con la sustitución del Juez Superior Hon. Guillermo Ar-bona Lago y el episodio análogo del Juez Superior Hon. Ramón Negrón Soto, requerían un pronunciamiento vertical de este Foro que atendiera las legítimas preocupaciones de los jueces y evitara su repetición. El drama, aún inconcluso, ha afectado la moral de la Rama Judicial.
Ante esos acuerdos, no compartimos la tesis del Juez Asociado Señor Rebollo López de que este pronunciamiento del Tribunal es “más de lo mismo”. Todo lo contrario, nunca antes esta Curia se había manifestado tan claramente. Sin afanes de notoriedad, así respondimos a las realidades impe-rantes del país. Nos solidarizamos con la penosa experiencia de los ilustres compañeros que, a pesar de sus excelentes credenciales, no fueron ni han sido renominados por el Poder Ejecutivo en el ejercicio de su poder constitucional.
Por otro lado, con visión realista aceptamos que “[b]ajo el esquema constitucional de tres (3) poderes que rige nuestra sociedad, el juez desempeña una importante función como forjador de política pública. No se puede, por tal razón, cer-cenar el sistema democrático y desligar totalmente el pro-ceso de selección de aquellos que le responden directamente al pueblo”. Resolución, pág. 426. Lo contrario es ceder ante la ilusión e ignorar totalmente el desarrollo histórico consti-tucional de Puerto Rico y de Estados Unidos.
Es evidente que cualquier análisis sobre este asunto tiene que partir de la hipótesis de que las Ramas Ejecutiva y Legislativa son parte vital de cualquier proceso de selección. Lo verdaderamente importante es establecer los meca-*476nismos que garanticen que todo el proceso —nombramiento y confirmación— esté fundamentado en los criterios de ido-neidad de los candidatos. Para garantizar la perdurabilidad de esta medida, también acordamos que se elevara a rango constitucional.
En resumen, el nombramiento inicial por un período de duración limitado, unido a un sistema de mejoramiento y evaluación judicial, permitirá que los jueces que desempeñan responsablemente sus funciones puedan ser renominados para ejercer sus cargos por el resto de sus vidas sin los imponderables riesgos que genera el sistema actual.

Nombramiento inicial de jueces

Conscientes de los aspectos multidimensionales del tema tratado, nuestra resolución toma en cuenta la experiencia histórica del método de selección de jueces utilizado por los cinco (5) gobernadores electos que ha tenido Puerto Rico. Concluimos, sin reservas, que debía ser mejorado.
Al formular nuestra posición, no cedimos a la tentación natural de aprovechar la Conferencia Judicial para hacer re-clamos de naturaleza gremial. Al utilizar el arma poderosa del intelecto y no la retórica destemplada, aceptamos que “[l]a determinación respecto a quién y cómo se seleccionan los jueces supone, entre otras, la decisión de hasta qué me-dida las fuerzas políticas prevalecientes habrán de participar en el proceso de selección” de los miembros de una rama que desempeña una función tan importante en ordenamiento constitucional. Resolución, pág. 426.
Con plena conciencia de los postulados de nuestro sis-tema constitucional de separación de poderes, reconocimos que la Judicatura desempeña una función importante como forjadora de política pública e intérprete de nuestra Consti-tución. Lo hicimos sin reclamos absolutos, pues convenimos con el Comité Asesor de que “la realidad es que la relación entre las ramas ‘es en gran medida de orden dinámico’, de *477interpendencia, y como tal, despliega unos mecanismos de interrelación que garantizan armonía con el equilibrio cons-titucional que dicta este sistema”. (Escolios omitidos.) In-forme de la Conferencia Judicial, supra, pág. 10.
Al considerar los métodos de selección de jueces, no pu-dimos abstraemos de la enorme responsabilidad que recaía sobre nuestros hombros. No podíamos pedir total aisla-miento y así “cercenar el sistema democrático y desligar to-talmente el proceso de selección de aquellos que le respon-den directamente al pueblo”. Resolución, pág. 426. Por tal razón, resolvimos que “[l]as ramas eminentemente políticas —Ejecutiva y Legislativa— son parte vital en cualquier pro-ceso de selección”. íd.
Este principio de antigua estirpe y gran arraigo no es incompatible con el desarrollo de un sistema de selección de jueces fundamentado en la idoneidad y méritos de los aspi-rantes. Con estos propósitos y según sugerido por el Comité Asesor fue que recomendamos al actual Gobernador, Hon. Rafael Hernández Colón, que mediante Orden Ejecutiva de-signara un Comité Asesor de Nombramientos Judiciales Ini-ciales para evaluar los candidatos y recomendar los más idóneos.
Para asegurar la permanencia de este Comité Asesor de Nombramientos Judiciales Iniciales e imprimirle obligato-riedad a sus recomendaciones, propusimos su estableci-miento inicialmente por vía legislativa y luego mediante enmienda constitucional. Ambas alternativas mantienen la autoridad nominadora del Primer Ejecutivo y la facultad de consejo y consentimiento del Senado.

Autonomía presupuestaria

Por último, el Tribunal también consideró la deseabilidad de que la Rama Judicial tenga una independencia en asuntos fiscales como presupuesto, administración de los asuntos de personal, control y custodia de los fondos asignados. Eva-*478luadas las recomendaciones del Comité Asesor, endosamos totalmente la última parte de su informe. Por lo tanto, acor-damos que se le reconozca a la Rama Judicial una autonomía presupuestaria real mediante un mecanismo de asignación automática con un porcentaje fijo (4%) del monto total de las rentas anuales ingresadas al fondo general. También propu-simos que junto con la asignación automática se legislara para que tuviésemos custodia y control de los fondos asig-nados, así como la facultad de desarrollar un sistema de con-tabilidad independiente del Departamento de Hacienda.
h-( hH
De lo anterior se desprende que nuestra resolución pro-pone cambios sustanciales en el ordenamiento vigente de ca-rácter multidimensional dirigidos a fortalecer la indepen-dencia judicial en sus componentes esenciales: el proceso de selección, evaluación y retención de jueces, y los instru-mentos fiscales y administrativos. Nuestra aportación, limi-tada por los parámetros constitucionales y éticos, representa un esfuerzo dirigido a examinar un problema fundamental de nuestro sistema de gobierno en su justa perspectiva. Pro-pone medidas concretas que deben ser adoptadas por las tres (3) ramas del Gobierno si seriamente se desea mejorar las instituciones democráticas del país.
Estos planteamientos han sido expuestos en el plano de altura judicial y de respeto a que son acreedoras las otras ramas del Gobierno. Así evitamos que nuestros reclamos le-gítimos se pierdan en el fragor de la lucha electoral que cul-minará en las próximas semanas. A su vez, elevamos estos principios al nivel intelectual y reflexivo que caracteriza nuestras decisiones judiciales. Al así proceder tuvimos pre-sente que en la actualidad tanto la Rama Ejecutiva como la Legislativa han iniciado una evaluación de los procesos de nominación y confirmación de los jueces, y expresado públi-*479camente su interés en las deliberaciones y recomendaciones de la Conferencia Judicial.
En estas circunstancias el emplazamiento del Juez Aso-ciado Señor Rebollo López a las otras ramas es a destiempo y contrario a los mejores intereses de la Judicatura. Los otros poderes no han tenido la oportunidad de atender nues-tras propuestas. Aunque el vocablo exigir tiene entre sus acepciones la de “[pjedir una cosa”, también significa “[djemandar imperiosamente” o, en su forma adjetival, deri-vado de exigente, se refiere “en especial del que exige capri-chosa o despóticamente”. (Énfasis suplido.) Diccionario de la Lengua Española, 20ma ed., Madrid, Ed. Espasa-Cálpe, 1984, Vol. I, pág. 619. Hubiéramos preferido de su voto cole-gir la primera de las acepciones; no la adjetival.
Más allá de ese tenor, confesamos que nos ha sido difícil precisar las razones de su disenso. Salvo por el título, en realidad no existen tales desacuerdos. Su voto no expresa discrepancia alguna con la creación de un sistema de evalua-ción judicial, la deseabilidad de cambios en los términos de nombramiento de los jueces, el establecimiento del Comité Asesor de Nombramientos Judiciales Iniciales ni la deseabi-lidad de obtener autonomía fiscal y administrativa. Si alguna discrepancia existe, la detectamos en el estilo de su ponencia escrita y en la exposición pública desde la tribuna de la Con-ferencia Judicial. Las mismas esencialmente reflejan crite-rios distintos sobre las relaciones entre los poderes guberna-mentales y, por consiguiente, sobre el método y lenguaje que debemos utilizar al promover cambios necesarios por vía le-gislativa o ejecutiva en asuntos controversiales, análogos o relacionados con polémicas político-partidistas.
Al refrendar la resolución del Tribunal y suscribir esta ponencia, hemos evitado críticas internas y externas que in-necesariamente irritan no solamente las áreas naturales de conflicto en el Tribunal, sino también las existentes entre los *480poderes públicos constitucionales. Obviamente, la efectivi-dad de esos pronunciamientos desde el estrado no depende de la fogosidad ni de la retórica. El instrumento principal para defender los postulados de la Judicatura es la capacidad intelectual que individual y colectivamente tengamos para exponer nuestros criterios y convencer a los demás de la va-lidez y razonabilidad de nuestros argumentos.
Por estas razones reiteramos nuestro voto de conformi-dad con la Resolución de 10 de octubre de 1988. Concluida nuestra tarea, corresponde ahora a las otras ramas de go-bierno atender responsablemente nuestras inquietudes y re-comendaciones.

Epílogo

A manera de epílogo, y luego de leer la otra ponencia suscrita por el Juez Asociado Señor Rebollo López, nueva-mente consideramos de poco valor jurídico e institucional sus desmesuradas expresiones, especialmente cuando pro-vienen del segundo Juez de mayor antigüedad en este Tribunal, de quien se espera un comportamiento más ejempla-rizante. Por nuestra parte, y anteponiendo los mejores inte-reses del Tribunal a cualquier consideración personal, como siempre hemos hecho, no continuaremos con este debate. Hemos cumplido nuestra función de evaluar objetiva-mente esta resolución y no a otros miembros de los poderes gubernamentales del país.
—O—
Voto particular emitido por el
Juez Asociado Señor Rebollo López.
San Juan, Puerto Rico, a 28 de octubre de 1988
El pasado 10 de octubre de 1988 —mediante el vehículo procesal apropiado de la opinión, emitida la misma en el foro *481adecuado de la Sesión Especial sobre independencia judicial de la Conferencia Judicial— señalamos tres situaciones, im-posibles de rebatir e indudablemente del conocimiento del Tribunal, que a nuestro juicio atentaban contra la indepen-dencia judicial, médula y garantía del sistema democrático de gobierno en que convivimos.
Como es ya de todos conocido, nos referimos a: (1) la ac-ción de este Tribunal durante dos largos años de hacer caso omiso a una solicitud del Juez Superior Hon. Guillermo Ar-bona Lago de que se investigaran unas acciones del Ledo. Héctor Rivera Cruz, Secretario de Justicia de Puerto Rico, acciones que el Juez Arbona Lago catalogó en la resolución que a esos efectos emitiera como que constituían “una imper-misible amenaza de naturaleza chantajista”; (2) la acción del Hon. Rafael Hernández Colón, Gobernador de Puerto Rico, de no renominar al señor Arbona Lago para un nuevo tér-mino en la Judicatura, y (3) la acción de una de las Cámaras de nuestra Asamblea Legislativa de no aprobar legislación alguna, durante el período de un año, a favor de la Rama Judicial luego de dicho cuerpo legislativo ser objeto de una decisión adversa por parte de este Tribunal.
No hay duda de que la verdad al descubierto resulta mu-cho más dolorosa de aceptar. Por ello éramos conscientes en esos momentos, como lo somos en el presente, de que nues-tros señalamientos no iban a ser del agrado de muchas per-sonas, y que, por el contrario, corríamos el riesgo de ser víctimas de críticas injustas e infundadas y hasta de represa-lias. Ello no obstante, consideramos que el juramento que prestamos al tomar posesión del cargo que con tanto orgullo ocupamos, y el descargo responsable del mismo, nos impo-nían la obligación de así hacerlo.

Emitimos la referida opinión disidente con el único pro-pósito, y con la esperanza, de que el señalamiento público de dichas situaciones por parte nuestra tuviera el resultado 
*482
positivo y saludable de evitar que las mismas volvieran a ocurrir en el futuro.

H — I
A diferencia de nuestros señalamientos del 10 de octubre de 1988 —los cuales fueron de índole institucional— en el día de hoy varios miembros de este Tribunal descargan su frustración, producto la misma de la carencia absoluta de argumentos válidos que oponer a nuestros señalamientos, atacando al juez suscribiente en el plano personal.
Dicha actitud, en adición a ser nociva a los mejores inte-reses de esta Institución, resulta ser deprimente. Al no po-der negar el hecho insólito e incomprensible de que este Tribunal no atendiera y le diera curso a la querella que hace dos años radicara el señor Juez Arbona Lago contra el Se-cretario de Justicia; al no poder justificar su tolerancia ante la actitud de inactividad del Senado respecto a los proyectos radicados en beneficio de la Rama Judicial, y conscientes del hecho de que mal pueden empuñar y enarbolar la bandera de la independencia judicial aquellos que públicamente expre-san una cosa pero que por su acción, u omisión, hacen otra, lamentablemente recurren a la injuria y al insulto personal. Al así hacerlo descienden vertiginosamente del plano de “al-tura judicial y respeto” desde el cual alegadamente ellos ha-cen sus planteamientos.
En específico, uno de los integrantes de este Tribunal — el Ledo. Federico Hernández Denton— se hace eco de unas infundadas e irresponsables manifestaciones públicas a los efectos de que nuestros señalamientos del 10 de octubre de 1988 tenían motivaciones políticas; manifestaciones que re-sultan, cuando menos, ridiculas cuando se consideran los largos años de servicio que en distintas capacidades hemos *483prestado al Pueblo de Puerto Rico, designados para ello por diferentes gobernadores.(1)
La verdadera ironía de todo este innecesario y enojoso asunto —el cual no beneficia a persona alguna y, por el con-trario, le hace un gran daño a esta Institución— radica en el hecho de que la imputación sobre motivaciones políticas se le hace a uno de los pocos miembros del Tribunal que nunca ha tenido ataduras y conexiones políticas estrechas con par-tido o líder político alguno; conexiones y ataduras que histó-ricamente han sido parte integral innegable del bagaje personal y profesional de muchas de las personas que en un momento u otro han formado parte de este Tribunal.
Lamentablemente para el bienestar de nuestro País, pa-rece ser la “orden del día” que cuando un funcionario pú-blico —en el descargo responsable del puesto que desempeña— realiza o expresa algo que desafortunada-mente resulta ser contrario a los intereses de un líder o par-tido político, dicho funcionario inmediatamente es víctima o blanco de unas concertadas, cobardes e irresponsables imputaciones.
1 — 1 1 — 1
Las expresiones a los efectos de que nuestros señala-mientos del 10 de octubre de 1988 lastiman la dignidad de los seres humanos y de que las mismas constituyen un “flaco servicio” a la democracia puertorriqueña son prueba incues-*484tionable de la confusión mental en que se desenvuelven al-gunas personas.
No hay duda que nuestra Constitución establece que la dignidad de los seres humanos es inviolable. La dignidad del ser humano y la dignidad de la Rama Judicial puertorri-queña es precisamente lo que estaba en juego en las tres situaciones objeto de nuestros señalamientos del 10 de octu-bre de 1988. Lamentablemente para el sistema de justicia en Puerto Rico y el buen nombre de este Tribunal, una Mayoría de sus integrantes, en esas tres instancias, no entendió nece-sario defender esa dignidad. Confundido totalmente está el miembro de este Tribunal que al señalársele su omisión, aco-modaticiamente entiende que se le está violando su dignidad.
Por otro lado, somos del criterio que si algún efecto posi-tivo van a tener nuestros señalamientos y reclamos lo es el de fortalecer la democracia puertorriqueña. Una Rama Judicial independiente de criterio, valerosa y autosuficiente es requisito indispensable de toda democracia. La Rama Judicial tiene la obligación de darse a respetar. Ello no se logra solicitando y suplicando que se le conceda aquello a que tiene derecho. Tampoco si uno sólo de sus miembros es el que libra la batalla. Lo acontecido en las últimas tres décadas en nues-tro País es prueba fehaciente y suficiente de que las otras dos ramas del Gobierno han hecho caso omiso de nuestros justos reclamos. No cumplimos con nuestra obligación de hacer respetar y defender la Rama Judicial mediante el uso de re-tórica rebuscada, promesas que nunca se cumplen, y con pa-téticos intentos de congraciarse con otras personas.
Ha llegado la hora, repetimos, de exigir los derechos que nos corresponden bajo nuestro sistema democrático de go-bierno. Para ello se requiere la acción conjunta y valiente de toda la Rama Judicial, en especial la de este Tribunal.
*485I — i hH
Por ultimo, deseamos hacer claro que —no obstante las críticas injustas y las represalias de que podamos ser ob-jeto— el juramento que prestamos al tomar posesión de nuestro cargo, nuestra consciencia y la vocación judicial que late en la misma, impedirán que permanezcamos callados en el futuro si alguna de esas situaciones, o cualquiera otra que constituya un atentado contra esa independencia judicial, vuelve a repetirse o a ocurrir.

(1) Toda la información qne a continuación exponemos sobre el trámite legis-lativo proviene de información provista por Escrutinio Legislativo, Inc.


(2) En la consideración del referido asunto el Juez Asociado Señor Negrón García se inhibió y el Juez Asociado Señor Hernández Denton no intervino.


(1) J. Savransky,» Moral y economía notarial (reparto de la escmiura ofi-cial), Buenos Aires, Ed. Roque Depalma, 1957, págs. 24-25.


(2) Conscientes de ello, en nuestro voto particular expusimos:
“... [S]egún el diseño constitucional vigente, no cuestionamos la prerroga-tiva del Primer Ejecutivo en cuanto a la renominación de los jueces, compartida por el Senado de Puerto Rico. Reafirmamos nuestra deferencia hacia ambos po-deres. Pero el ejercicio discrecional de esa prerrogativa, aun cuando de su faz es absoluto, no puede significar que sea arbitrario. ‘[E]l concepto discreción, aun con referencia a una potestad de abolengo constitucional que no está específica-mente reglada, necesariamente ha de nutrirse de un juicio racional apoyado en la razonabilidad y fundamentado en un sentido llano de justicia; no es función al antojo o voluntad de uno, sin tasa ni limitación alguna. Como fuente integral del proceso de decisión que contribuye a dar sentido a la ley y a concretar en la realidad derechos individuales y colectivos, el uso por excelencia de un poder discrecional, intenta establecer un balance moral entre los polos opuestos en que se debaten algunas de las controversias humanas: el bien y el mal; la juridicidad y la violencia; la legalidad aparente y la ventaja indebida; lo prudente y lo irrazona-ble; la paridad y la desigualdad; lo espiritual y lo material; lo racional y lo pasio-nal; y, la opresión y la libertad.’ Santa Aponte v. Srio. del Senado, 105 D.P.R. 750, 770 (1977), opinión concurrente.
“Resulta un rezago jurídico que inexplicablemente el Poder Ejecutivo nie-gue consecuencias a, y anule la eficiencia e independencia del sistema de adminis-trar justicia, apartándose del precepto de ley no escrita y tradicional, de avalar con sus renominaciones, jueces íntegros, competentes y de prístina solvencia moral y ética, por la sola razón de que la Constitución no fijó expresamente unos criterios para que el ejercicio de esa facultad ejecutiva pudiera manifestarse. Ciertamente el derecho a nombrar y renominar los jueces no debe hacerse depen-der del grado de eficiencia con que se redacte una constitución. Conocido el espí-ritu y objetivo de independencia judicial que inspiró nuestra Ley Fundamental, los tres poderes constitucionales debemos hacer causa común y realidad su pro-pósito fundamental, evitar nocivos precedentes que no sólo resultan arcaicos en nuestro tiempo, sino atentatorios al estado actual de nuestra conciencia genera-cional.” (Énfasis en el original.) Convoc. Sesión Especial Conf. Judicial, 120 D.P.R. 838, 843-844 (1988).


(3) “Indagaciones por parte de funcionarios gubernamentales (legislativos o políticos) y hasta por aquellos que ostentan su representación o hacen alarde de su amistad, sobre el estado de algún caso; solicitudes o gestiones de empleo en los tribunales para parientes y familiares; euestionamientos sobre la forma o resul-tado de una determinación judicial, son algunos de los ejemplos que reflejan el ejercicio de presiones o influencias indebidas sobre los jueces.
“Debe mencionarse, además, que existe un riesgo real de conflicto de intere-ses en la evaluación para renomináeión de jueces que se le solicita al Colegio de Abogados, cuando todos los evaluadores son abogados postulantes sujetos a en-*458eontrarse ejerciendo ante aquéllos a quienes evalúan. Esta situación constituye un elemento de coacción constante, que se acentúa más aún en las regiones judi-ciales pequeñas. El proceso obligatoriamente afecta la apariencia de imparciali-dad.” Informe de la Conferencia Judicial, San Juan, Secretariado de la Conferencia Judicial, octubre de 1988, págs. 155-156.


(1) La integración de los miembros del Comité Asesor sobre Independencia Judicial fue la siguiente:
*471Ledo. Rubén Rodríguez Antongiorgi, Presidente
Hon. Miguel A. Rivera Arroyo
Hon. Abner Limardo Sánchez
Hon. Ángel F. Rossy García
Hon. Pedro López Oliver
Hon. Ángel G. Hermida
Hon. Fernando Gierbolini Borelli
Hon. William F. Santiago Vázquez
Leda. Judith Berkan
Ledo. Carlos Ríos Gauthier
Ledo. Noel González Miranda
Ledo. Benjamín Rodríguez Ramón
Ledo. Samuel Céspedes
Ledo. Manuel Martínez Umpierre
Ledo. Salvador Antonetti
Ledo. José Enrique Otero
Ledo. Raúl González Díaz
Leda. Maggie Correa
Leda. Maricarmen Ramos de Szendrey


(1) En 1966, designado Fiscal Auxiliar del Departamento de Justicia por el Hon. Roberto Sánchez Vilella.
En 1973, nombrado Juez del Tribunal Superior de Puerto Rico por el Hon. Rafael Hernández Colón.
En 1982, designado Juez Asociado del Tribunal Supremo de Puerto Rico por el Hon. Carlos Romero Bareeló.
Es con gran satisfacción que señalamos que somos el único juez de este Tribunal que fuera confirmado por el Senado de Puerto Rico en la situación en que el partido político de la mayoría parlamentaria no correspondía al partido del poder nominador.